internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-153611-01 date date re legend original trust date decedent spouse daughter son state date year year grandchildren successor trust successor trust trustee probate_court date plr-153611-01 dear in a letter dated date you requested rulings concerning the income and generation-skipping_transfer gst tax consequences of a judicial division and modification of an irrevocable_trust into two separate and equal successor trusts this letter responds to your request the information submitted and the representations made are summarized as follows on date decedent created an irrevocable living_trust under the laws of state the original trust for the benefit of spouse daughter and son decedent died on date article ninth paragraph three of the original trust provides that during spouse’s lifetime the trustee shall pay to spouse as often as quarterly one-half of the net_income of the trust article ninth paragraph five provides that upon each child reaching age twenty- one the trustee may advance to either daughter or son out of the share of principal from which each child is receiving income such part of the trust principal as the trustee deems necessary or advisable for the benefit of such child provided the trustee reduces such child’s income payments accordingly article ninth paragraph seven provides that upon spouse’s death the trustee shall segregate the original trust’s income into two equal shares one for daughter and one for son article ninth paragraph eight provides that in the event of the death of either daughter or son during the life of the trust estate such deceased child’s share of income shall be paid to his or her descendants per stirpes article ninth paragraph nine provides that the original trust shall continue until the death of the survivor of spouse daughter and son at the death of such survivor the original trust will terminate and the remaining trust property will be distributed to the then-surviving descendants per stirpes of daughter and son if one of decedent’s children is not survived by descendants the entire trust estate will be distributed to the then-surviving descendants of the other child article ninth paragraph ten provides that if at the termination of the original trust neither daughter son nor any of their descendants are surviving the remaining trust property will be distributed to decedent’s brother if decedent’s brother is not surviving the property will be distributed to daughter and son’s heirs at law in accordance with the laws of descent of state plr-153611-01 spouse died in year son died in year survived by six children the grandchildren and their descendants daughter is now years old and has no descendants trustee asserts that the respective interests of daughter and the descendants of son have become divergent and are now in conflict with respect to the investment of trust assets and the distribution of income to resolve any differences the income beneficiaries the adult contingent income and remainder beneficiaries and the minor unborn or otherwise unascertained beneficiaries through their guardian ad litem agreed to a judicial division of the original trust into two separate and equal successor trusts successor trust and successor trust this division reflects the current income beneficiaries’ respective beneficial interests in the original trust pursuant to the agreement each of the successor trusts will assume an equal share of all outstanding liabilities of the original trust successor trust will be administered under the terms of the original trust successor trust however will be modified to provide for payment to son’s descendants of an annual amount equal to the greater of i the entire net_income of the trust or ii the total annual return amount the total annual return amount will be determined by multiplying the average fair_market_value of the trust corpus of successor trust as of the last day of the preceding three calendar years less any liabilities of the trust for such preceding years and any undistributed amounts of income attributable to the preceding year by four percent provided however that the fair_market_value of the trust corpus for the years and shall be deemed to be one-half the fair_market_value of the original trust for the years and following the approval of the agreement by the various beneficiaries trustee submitted a petition to the probate_court seeking approval of the agreement on date the probate_court issued a preliminary order approving the agreement pursuant to the preliminary order the judicial division and modification of the original trust will become effective upon receipt of a favorable ruling from the internal_revenue_service the probate court’s preliminary order also requires trustee to file a petition and proposed final order within thirty days following the receipt of a favorable private_letter_ruling regarding the tax consequences of the changes described in the agreement in addition to the aforementioned facts trustee represents that no other changes are to be made to the original trust and there have been no actual or constructive additions to the original trust after date based on the foregoing you have requested the following rulings the original trust is exempt from gst tax because it became irrevocable on or before date and no additions actual or constructive have been made to the original trust since that date plr-153611-01 the implementation of the court-approved division of the original trust into successor trust and successor trust and the modification of successor trust will not cause the original trust the two successor trusts or any distributions therefrom to be subject_to the gst tax the proposed division and modification of the original trust will not constitute taxable dispositions of trust assets by the original trust or the two successor trusts or of interests in the original trust by any of the beneficiaries of the original trust or the two successor trusts for purposes of sec_1001 of the internal_revenue_code ruling sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26_2601-1 the provisions of chapter of the internal_revenue_code_of_1986 apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this rule does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that unless otherwise provided in either sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides the rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or will not cause the trust to lose its exempt status sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties plr-153611-01 and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26 b i d a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in the decedent’s gross_estate under sec_2038 and sec_2042 in the present case the original trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply consequently with regard to ruling we conclude that the original trust is not subject_to the gst tax because it satisfies all of the requirements set forth in sec_26_2601-1 with regard to ruling the terms of the original trust provide that the income beneficiaries shall receive all of the net_income of their respective share of the original plr-153611-01 trust the order issued by the probate_court calls for a division of the original trust into successor trust and successor trust the terms of the original trust will govern successor trust however successor trust will be modified so that son’s descendants will be paid annually the greater of the net_income of the trust or the total annual return amount the proposed modification of successor trust ensures that son’s descendants will receive at least as much income as they currently receive under the terms of the original trust furthermore the modification and division of the original trust will not extend the time for the vesting of any beneficial_interest in the trust beyond the period provided for under the terms of the original trust thus the court-approved division and modification of the original trust satisfies the requirements of sec_26_2601-1 based on the foregoing we conclude that the court-approved division of the original trust into successor trust and successor trust and the modification of successor trust will not subject the original trust successor trust successor trust or any distributions therefrom to the gst tax we also conclude that the successor trusts and the distributions therefrom shall continue to be exempt from the gst tax provided no actual or constructive additions are made to the trusts ruling sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1_61-1 of the income_tax regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized under sec_1001 except as otherwise provided in subtitle a of the code the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property is recognized under sec_1_1001-1 except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained case law supports the proposition that gain is realized only if properties exchanged are materially or essentially different 499_us_554 the issue in cottage savings was whether a financial_institution realized tax deductible losses when it exchanged percent participation interests in one group of residential mortgages for another lender’ sec_90 percent participation interests in a different group of residential mortgages plr-153611-01 the supreme court of the united_states reasoned that because the participation agreements exchanged derived from loans made by different obligors and were secured_by different homes the interests exchanged embodied legally distinct entitlements and hence were materially different therefore the court held that the taxpayer sustained tax deductible losses unlike the facts presented in cottage savings the facts presented here involve a judicial division and modification of a_trust under the state code based on the information submitted and the representations made in the ruling_request the assets and liabilities of the original trust will be divided and modified pursuant to the authority granted in the uniform prudent investor act of the state code trust expenses will be allocated between income and principal pursuant to authority granted in the state code the pro_rata division of the original trust into successor trust and successor trust and the modification of successor trust will not cause the trust beneficiaries to have materially different or additional rights the trust beneficiaries will hold essentially the same bundle of rights and succession of interests before and after the pro_rata division and modification no sale_or_other_disposition of property will occur within the meaning of sec_1001 as a result of the division and modification hence no gain_or_loss will be realized by the original trust or its beneficiaries under sec_61 or sec_1001 as a result of the division and modification except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney and declaration of representative on file with this office a copy of this letter is being sent to taxpayer’s representative this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
